—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered April 13, 1993, which denied defendants’ motion to vacate plaintiffs’ note of issue, unanimously affirmed, with costs.
Since the three-month period between the preliminary conference order and plaintiffs’ filing of their note of issue afforded defendants a reasonable opportunity to pursue disclosure in addition to that which had been ordered, the court did *457not abuse its discretion in ordering plaintiffs to provide outstanding items in lieu of vacating the note of issue, denying defendants leave to conduct examinations before trial of non-party witnesses and a physical examination they had never before requested, and refusing to revive a demand for the examination before trial of the injured plaintiff’s spouse when defendants had not pursued her deposition before the preliminary conference nor included it in the preliminary conference order. In short, defendants failed to show " ' "special, unusual or extraordinary circumstances” ’ ” (Goldsmith u Howmedica, Inc., 158 AD2d 335, 336). Concur — Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.